COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 Rosa Serrano d/b/a The Lens Factory,           §                No. 08-15-00044-CV

                       Appellant,               §                   Appeal from the

 v.                                             §             County Court at Law No. 7

 Texas Corporation; city Bank Texas, N.A.;      §              of El Paso County, Texas
 Old Republic National Title Insurance
 Company.                                       §       (TC#201-DCV-1079/2013-DCV-3139)

                                                §
                       Appellees.
                                                §

                                            ORDER

        Pending before the Court is Appellant’s motion requesting that we stay the appeal and
order the trial court to enter written findings of fact and conclusions of law. In this appeal,
Appellant is challenging the vexatious litigant and pre-filing orders entered by the trial court as
well as the order dismissing her suit. Appellant is not entitled to findings of fact and conclusions
of law with respect to the vexatious litigant orders. See Willms v. Americas Tire Co., 190
S.W.3d 796 (Tex.App.--Dallas 2006, pet. denied). Even if we assume Appellant could have
sought findings on the vexatious litigant and pre-filing orders, she is required to comply with the
requirements of Rule 296 and 297 and the Texas Rules of Civil Procedure. Appellant filed a
written request for findings pertaining to the vexatious litigant orders, but the record does not
reflect that she filed a notice of past due findings of fact as required by TEX.R.CIV.P. 297.
Consequently, Appellant is not entitled to findings and conclusions with respect to the vexatious
litigant and pre-filing orders. Appellant is not entitled to findings and conclusions on the
dismissal order because she did not file a written request for the trial court to enter findings with
respect to that order or a notice of past due findings. See TEX.R.CIV.P. 296, 297. For these
reasons, Appellant’s motion is DENIED.

       IT IS SO ORDERED this 10th day of August, 2015

                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)